Case: 18-11207      Document: 00514922166         Page: 1    Date Filed: 04/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 18-11207                              FILED
                                 Conference Calendar                      April 18, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

MANUEL SALAS-PEREZ,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 3:17-CR-94-1




Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Manuel Salas-Perez



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11207    Document: 00514922166    Page: 2   Date Filed: 04/18/2019


                                No. 18-11207

has moved for leave to withdraw and has filed a brief per Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Salas-Perez has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2